DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one processing mechanism” (claim 1, line 2), the “transporting suckers” (claim 1, line 3), the “sheet flap” (claim 1, line 7), the “pivotably mounted shaft” (claim 1, line 7), the “sheet arrival sensor” (claim 1, line 10), the “clock generator” (claim 1, line 13), the “controller” (claim 1, line 15), the “timing roller shaft” (claim 16, line 2), the “timing rollers” (claim 16, line 2), and the “offset printing mechanism, a finish coating mechanism, an inkjet printing mechanism or a die-cutting mechanism” (claim 19, lines 2-3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claims 11-19 are objected to because of the following informalities:  
Claim 11, according to MPEP 608.01(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  
Claim 11, line 1-2, the examiner recommends replacing lines 1-5 of claim 1 with the following language or similar language (for better clarity in order to positively recite “the at least one processing mechanism” since the clock generator of claim 11 and the limitations of claim 19 refer back to the at least one processing mechanism).  
A sheet-processing machine comprising:
at least one processing mechanism;
a feeder head for cyclically separating the sheets from a pile, the feeder head comprises transporting suckers for transporting the sheets;
a belt table comprising at least one revolving transport belt, which is guided over at least two feed rollers, wherein the transporting suckers are configured to transport the sheet to the belt table;
the at least one processing mechanism. 
Claim 19, lines 1-2, the phrase “the processing mechanism” should be replaced with the at least one processing mechanism. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “a feeder head” and “transporting suckers” as two separate elements, which is confusing because the Applicant’s specification (refer to page 5) mentions that the feeder head “comprises a separating sucker and a transporting sucker”.  For examination purposes, the examiner is treating the feeder head as a unit comprising transporting suckers.  Correction is required.
Claim 1 recites the limitation “that respective clock-based speed profiles are entered into the controller”, which is unclear because it’s not understood what is meant by “clock-based speed profiles” and how are they entered into the controller.  Applicant’s specification (refer to page 9 of Applicant’s specification) does not go into 
Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 is allowable because no prior art was found to teach or suggest the controller as claimed in combination with the other elements of the claim.  Refer to EP 2135743 (which is similar to US 7,946,571 and EP 1352742) as best prior art references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653